Exhibit 10.2

 

HONEYWELL EXCESS BENEFIT PLAN

AND

HONEYWELL SUPPLEMENTAL SAVINGS PLAN

(amended and restated effective April 1, 2018)

 

1.        History. Honeywell International Inc. (the “Corporation”) initially
established an excess benefit plan effective January 1, 2006 when the
Supplemental Non-Qualified Savings Plan For Highly Compensated Employees Of
Honeywell International Inc. And Its Subsidiaries (Career Band 5 and Below) was
merged with and into the Supplemental Non-Qualified Savings Plan for Highly
Compensated Employees of Honeywell International Inc. and its Subsidiaries
(Career Band 6 and above) and the resulting plan from this merger became known
as the Supplemental Non-Qualified Savings Plan for Highly Compensated Employees
of Honeywell International Inc. and its Subsidiaries.

 

Effective July 1, 2015, the Supplemental Non-Qualified Savings Plan for Highly
Compensated Employees of Honeywell International Inc. and its Subsidiaries was
then separated into two separate plans for all legal purposes in order to ensure
its qualification as an excess benefit plan within the meaning of Rule 16b-3
under the Securities Exchange Act of 1934, as amended. The following provisions
constitute and govern the terms of those two plans as follows:

 

(a)        The Excess Benefit Plan of Honeywell International Inc. and its
Subsidiaries (the “Excess Benefit Plan”) provides only for the benefits and
contributions that would be provided under the Qualified Savings Plans but for
any benefit or limitations set forth in the Code, including any amounts credited
to each Participant’s Account as of July 1, 2015, that would have been so
characterized at the time such amounts were credited, and including (for
purposes of clarity) all Employer Matching Contributions described in
Subparagraph 5(b). The Excess Benefit Plan shall consist of, be governed by, and
be subject to, the terms set forth below excluding Clause 5(a)(ii) and the other
provisions of the Plan to the extent relating to Clause 5(a)(ii).

 

(b)        The Supplemental Non-Qualified Savings Plan for Highly Compensated
Employees of Honeywell International Inc. and its Subsidiaries (the
“Supplemental Savings Plan”) provides for all other benefits and contributions
under the Plan. The Supplemental Savings Plan shall consist of, be governed by,
and be subject to, the terms set forth below excluding Clause 5(a)(i) and
Subparagraph 5(b) and the other provisions of the Plan to the extent relating to
Clause 5(a)(i) and Subparagraph 5(b).

 

(c)        Both the Excess Benefit Plan and the Supplemental Savings Plan are
now part of a plan named the “Honeywell Excess Benefit Plan and the Honeywell
Supplemental Savings Plan” and, unless the context specifically states
otherwise, are collectively referred to herein as the “Plan.”

 



(d)        The Plan was last amended and restated, effective as of January 1,
2009, to implement changes required pursuant to and consistent with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
corresponding regulations. The Plan is hereby amended and restated, effective as
of April 1, 2018, to implement changes required or desired to reflect a change
in the amount of Employer Matching Contributions, a change in the Plan record
keeper, and to change the collective Plan name. This Plan document covers any
Participant (as defined below) who was entitled to receive a benefit from the
Plan as of March 31, 2018, but did not receive full payment of such benefit
under the Plan as of such date, as well as any individual who becomes a
Participant in the Plan on or after April 1, 2018. Plan benefit payments
commencing before April 1, 2018 are governed by the terms of Plan as they
existed before this amendment and restatement.

 

2.        Eligibility. Any employee of the Corporation and its participating
affiliates who is (i) the Chief Executive Officer of the Corporation or
designated by the Corporation as an “officer” of the Corporation (an “Officer”),
during the designated election period (the “Open Enrollment Period”) that occurs
before the beginning of the applicable Plan Year (as defined below), or (ii) (A)
an Executive level employee but not an Officer at any time during the Open
Enrollment Period that occurs before the beginning of the applicable Plan Year,
and (B) whose annual Base Annual Salary (as defined in Subparagraph 4(a)(i))
that is paid and posted to the Plan’s electronic recordkeeping system as of the
last paydate in September of the Plan Year immediately preceding the applicable
Plan Year exceeds the dollar limit for a highly compensated employee for the
Plan Year under Section 414(q) of the Code, shall be eligible (an “Eligible
Employee”) to participate in the Plan (subject to the limitations set forth in
the following paragraph) and elect deferrals of Base Annual Salary for such Plan
Year effective as of the first paydate of such Plan Year that follows the Open
Enrollment Period.

 

Notwithstanding the foregoing, an Eligible Employee may only participate in the
Plan for a Plan Year if such employee is eligible to participate in the
Honeywell 401(k) Plan (formerly the Honeywell Savings and Ownership Plan) or any
other savings plan designated as included by the Corporation from time to time
(the “Qualified Savings Plans”), and has made an irrevocable election during the
applicable Open Enrollment Period to defer Base Pay to the applicable Qualified
Savings Plan. For purposes of this Plan, the “Plan Year” shall mean the calendar
year.

 

3.        Definitions. Capitalized terms not otherwise defined in the Plan have
the respective meanings set forth in the applicable Qualified Savings Plans.

 

4.        Participation.

 

(a)        Time and Form of Election.

 

(i)        Each Eligible Employee who wishes to participate in the Plan for a
particular Plan Year (a “Participant”), must file a timely written or electronic
deferral election (the “Election”) with the Plan Administrator during the
applicable Open Enrollment Period. Such Eligible Employee shall designate in the
Election that a portion (determined in accordance with Subparagraph 5(a)) of the
Eligible Employee’s Base Pay as defined in the Qualified Savings Plan without
regard to any benefit or contribution limitations under the Code or the
applicable

2



Qualified Savings Plan and inclusive of salary deferred for the Plan Year under
this Plan (“Base Annual Salary”), which would have been payable to such Eligible
Employee during such Plan Year, in lieu of such payment, be credited to a
deferred compensation account maintained under the Plan as an unfunded book
entry account stated as a cash balance (the “Account”). On a Participant’s
Election, the Participant shall also indicate the form of payment for all
deferrals credited to the Participant’s Account, as described in Paragraph 7
below, and shall indicate if he wishes to change the default Change in Control
election, as described in Paragraph 10 below.

 

(b)        Election Changes. A Participant may not modify his deferral election
for a particular Plan Year at any time during that Plan Year.

 

5.        Contributions to Participants’ Accounts.

 

(a)        Participant Deferred Contributions. For a particular Plan Year, a
Participant may elect to defer an aggregate amount equal to (i) the difference
between the maximum percentage of Base Annual Salary that the Participant may
contribute for the Plan Year as Pre-tax Contributions and/or Roth Contributions
under the Qualified Savings Plans (8% of Base Pay for 2018), without regard to
any other limitations that may apply under the Code or the Qualified Savings
Plans, and the actual Pre-tax Contributions and/or Roth Contributions the
Participant contributes to the Qualified Savings Plans for the Plan Year, and/or
(ii) from 1% to 25% (in whole percentages) of such Participant’s Base Annual
Salary, without regard to any other limitations that may apply under the Code
(collectively, “Participant Deferred Contributions”); provided, however, that a
Participant who elects to defer any amount hereunder shall be required to make
the maximum Pre-tax Contributions and/or Roth Contributions permissible under
the Qualified Savings Plans for the applicable Plan Year (after giving effect to
deferrals under the Plan or otherwise).

 

For the avoidance of doubt, all Participant Deferred Contributions to the Plan
shall be deferred on a pre-tax basis. No after-tax contributions (such as Roth
401(k) contributions) shall be permitted. For purposes of any “spillover” of
deferrals from the Qualified Savings Plans to the Excess Benefit Plan, any
amounts that were contributed as Roth Contributions to the Qualified Savings
Plans shall be contributed as pre-tax contributions to the Plan.

 

(b)        Plan Employer Contributions. There shall be credited to the
Participant’s Account employer contributions under the Plan (“Plan Employer
Contributions”) in an aggregate amount equal to the difference between (i) the
maximum Employer Matching Contributions that could be contributed for the Plan
Year under the Qualified Savings Plans, without regard to any limitations that
may apply under the Code or the Qualified Savings Plans, and (ii) the total
amount of Employer Matching Contributions actually contributed to the
Participant’s account under the Qualified Savings Plans.

 

Notwithstanding the foregoing:

(A) beginning April 1, 2018, the Plan Employer Contributions described in this
Paragraph shall be credited to a Participant’s Account only if the Participant
is actively employed by the Corporation or an affiliate on December 15th of the
Plan Year, has died while actively employed by the Corporation or an affiliate
during the Plan Year, or has

3



become disabled (as defined in the Qualified Savings Plan) while actively
employed by the Corporation or an affiliate during the Plan Year, and

 

(B) only Participant Deferred Contributions described in Clause 5(a)(i) shall be
used in determining the amount of Plan Employer Contributions to be credited to
an Account for a Plan Year.

 

(c)         Vesting. Participant Deferred Contributions and Plan Employer
Contributions (collectively “Total Contribution Amounts”) and all amounts
accrued with respect to Total Contribution Amounts in accordance with Paragraph
6, shall be vested at the time such amounts are credited to the Participant’s
Account.

 

(d)        Timing of Contributions. Effective for Plan Years beginning on and
after January 1, 2017, the Participant Deferred Contributions described in
Clause 5(a)(i) shall be credited to a Participant’s Account once the Participant
has contributed the maximum Pre-tax Contributions and/or Roth Contributions for
the Plan Year to the Qualified Savings Plans. The Participant Deferred
Contributions described in Clause 5(a)(ii) shall be credited to a Participant’s
Account each pay period during the Plan Year. The Plan Employer Contributions
described in Section 5(b) shall be credited to a Participant’s Account at the
same time Employer Matching Contributions are credited to the Participant
account under the applicable Qualified Savings Plans.

 

6.        The Participant’s Account.

 

(a)        Types of Accounts. A Participant’s Account shall consist of two
sub-accounts, as applicable: (1) a sub-account which consists of Participant
Deferred Contributions and Plan Employer Contributions, and interest and
earnings thereon, for amounts that were earned and vested as of December 31,
2004 (the “Grandfathered Account”), and (2) a sub-account which consists of
Participant Deferred Contributions and Plan Employer Contributions, and interest
and earnings thereon, for amounts that are earned and vested on or after January
1, 2005 (the “Non-Grandfathered Account”).

 

(b)        Participant Deferred Contributions.

 

(i)        Participant Deferred Contributions shall be credited to the
Participant’s Account under the Plan as unfunded book entries stated as cash
balances.

 

(ii)       Participant Deferred Contributions credited to the Participant’s
Account after December 31, 2004, and all Participant Deferred Contributions
credited to a Participant’s Account under the Supplemental Non-Qualified Savings
Plan For Highly Compensated Employees Of Honeywell International Inc. And Its
Subsidiaries (Career Band 5 and Below) before January 1, 2006, shall accrue
amounts (to be posted on the Valuation Date) equivalent to interest, compounded
daily, at a rate based upon the cost to the Corporation of borrowing at a fixed
rate for a 15-year term. The interest rate described in this paragraph is
subject to change from Plan Year to Plan Year and shall be determined annually
by the Chief Financial Officer of

4



the Corporation in consultation with the Treasurer of the Corporation before
January 1 of each Plan Year.

 

(iii)      Participant Deferred Contributions credited to the Participant’s
Account under the Supplemental Non-Qualified Savings Plan for Highly Compensated
Employees of Honeywell International Inc. and its Subsidiaries (Career Band 6
and above) before January 1, 1994 or after the Participant has terminated
employment shall accrue amounts (to be posted each Valuation Date) equivalent to
interest, compounded daily, at a rate based upon the cost to the Corporation of
borrowing at a fixed rate for a 15-year term. The interest rate described in
this paragraph is subject to change from Plan Year to Plan Year and shall be
determined annually by the Chief Financial Officer of the Corporation in
consultation with the Treasurer of the Corporation before January 1 of each Plan
Year.

 

(iv)      Participant Deferred Contributions credited to the Participant’s
Account under the Supplemental Non-Qualified Savings Plan for Highly Compensated
Employees of Honeywell International Inc. and its Subsidiaries (Career Band 6
and above) between January 1, 1994 and December 31, 2004, but before a
Participant terminates employment, shall accrue amounts (to be posted each
Valuation Date) equivalent to interest, compounded daily, at a rate that was
determined annually by the Management Development and Compensation Committee
(the “Committee”) of the Board of Directors of the Corporation (the “Board”).
This rate, once established for a Plan Year, remains in effect with respect to
all Participant Deferred Contributions credited to the Participant’s Account
during such Plan Year until such amounts are distributed.

 

(c)        Plan Employer Contributions. Plan Employer Contributions shall be
credited to the Participant’s Account under the Plan as unfunded book entries
stated as shares of Common Stock (including fractional shares). The number of
shares of Common Stock credited to a Participant’s Account shall be determined
by dividing the equivalent cash amount (as determined under Subparagraph 5(b))
by the closing price of Common Stock on the day that such Plan Employer
Contributions are credited to the Participant’s Account. Amounts equivalent to
the dividends that would have been payable in respect of the Common Stock shall
be credited to the Participant’s Account as if reinvested in Common Stock, with
the number of shares credited determined by dividing the equivalent cash
dividend amount by the closing price of Common Stock on the date the dividends
would have been payable. Amounts credited to the Participant’s Account shall
accrue amounts equivalent to interest and dividends, as the case may be, until
distributed in accordance with the Plan.

 

(d)        Grandfathered and Non-Grandfathered Accounts. The aggregate amount of
the Participant’s Deferred Contributions, plus interest and earnings credited
thereon pursuant to this Paragraph 6 (collectively, the “Participant Deferred
Contribution Amounts”), and the aggregate number of shares of Common Stock
representing the Plan Employer Contributions, plus dividends reinvested pursuant
to this Paragraph 6 (collectively the “Plan Employer Contribution Amounts,” and
together with Participant Deferred Contribution Amounts, the “Total Contribution
Amounts”) credited to the Participant’s Grandfathered Account pursuant to this
Paragraph 6, will hereinafter be referred to as “Grandfathered Contribution
Amounts.” Total

5



Contribution Amounts credited to a Participant’s Non-Grandfathered Account will
hereinafter be referred to as “Non-Grandfathered Contribution Amounts.”

 

7.        Distribution from Accounts.

 

(a)        Form and Timing of Payment.

 

(i)        Participant Deferred Contributions.

 

(A)        2006 Plan Year and Later. The aggregate amount of the Participant’s
Participant Deferred Contribution Amounts credited to the Participant’s
Non-Grandfathered Account for Plan Years beginning on or after January 1, 2006
shall be paid in one lump-sum in the January of the Plan Year that follows the
Plan Year in which the Participant has a Separation from Service (as defined in
Section 409A(a)(2)(A)(i) of the Code and its corresponding regulations) with the
Corporation and its affiliates, unless the Participant elects in his Election
for any such Plan Year that his Participant Deferred Contribution Amounts for
such Plan Year be paid in substantially equal annual installments (not to exceed
ten (10)) if his Separation from Service occurs on or after he attains age 55
and has completed ten (10) Years of Service (as defined below), in which case
the first installment shall be paid in the January of the Plan Year that follows
the Plan Year in which he has a Separation from Service and each remaining
installment will be paid in each succeeding January.

 

Notwithstanding the foregoing, if the Participant is a “Specified Employee” (as
defined below) at his Separation from Service, the payments provided in the
immediately preceding paragraph shall be paid (or begin for installments) in (i)
the January of the Plan Year that follows the Plan Year in which the
Participant’s Separation from Service with the Corporation and its affiliates
occurs, if the Participant’s Separation from Service occurs before July 1 of
such Plan Year, or (ii) the July of the Plan Year that follows the Plan Year in
which the Participant’s Separation from Service with the Corporation and its
affiliates occurs, if the Participant’s Separation from Service occurs after
June 30 of such Plan Year. If the Participant elected to receive his
distribution in installments, after the first payment is made, each subsequent
installment will be paid in the January of each Plan Year that follows until all
installments are paid to the Participant.

 

(B)        For purposes of this Plan, the term (i) “Years of Service” shall be
determined using the Participant’s most-recent adjusted service date, as
reflected at the Participant’s Separation from Service in the Company’s records,
and (ii) “Specified Employee” shall mean any Participant who, at any time during
the twelve (12) month period ending on the identification date, is a specified
employee under Section 409A of the Code, which determination of “specified
employees,” including the number and identity of persons considered “specified
employees” and the identification date, shall be made by the Vice President –
Compensation and Benefits (or his delegate) in accordance with the provisions of
Sections 416(i) and 409A of the Code and the regulations issued thereunder.

 

(C)        2005 Plan Year. For the 2005 Plan Year only, the Participant Deferred
Contribution Amounts credited to the Participant’s Non-Grandfathered Account for

6



such Plan Year shall be paid in one lump-sum in January of the Plan Year
immediately following the Plan Year in which the Participant has a Separation
from Service with the Corporation and its affiliates.

 

Notwithstanding the foregoing, if at the time of the Participant’s Separation
from Service, the Participant is a Specified Employee the payment provided in
the immediately preceding paragraph shall be paid in (i) the January of the Plan
Year that follows the Plan Year in which the Participant’s Separation from
Service with the Corporation and its affiliates occurs, if the Participant’s
Separation from Service occurs before July 1 of such Plan Year, or (ii) the July
of the Plan Year that follows the Plan Year in which the Participant’s
Separation from Service occurs, if the Participant’s Separation from Service
occurs after June 30 of such Plan Year. If the Participant elected to receive
his distribution in the form of installments, after the first payment is made
pursuant to the immediately preceding sentence, each subsequent installment will
be paid in the January of each Plan Year that follows until all installments are
paid to the Participant.

 

(D)        Plan Years Before January 1, 2005. Each Participant made an election
when he made a deferral election for Plan Years beginning before January 1,
2005, with respect to the distribution of the Participant Deferred Contribution
Amounts credited to the Participant’s Grandfathered Account pursuant to such
election. A Participant elected to receive such amount in one lump-sum or in a
number of annual installments (up to fifteen (15)). The lump-sum payment or the
first installment shall be paid as soon as practicable during the month of
January of such future calendar year as the Participant may designate or, if the
Participant so elects, as soon as practicable during the month of January of the
calendar year immediately following the year in which the Participant last
contributed to the Plan or the year in which the Participant terminates
employment with the Corporation and its affiliates. Subsequent installments
shall be paid as soon as practicable during the month of January of each
succeeding calendar year until the entire amount of the Participant Deferred
Contribution Amounts credited to the Participant’s Grandfathered Account have
been paid.

 

(ii)       Plan Employer Contributions. The distribution form and timing that
apply to the Participant’s Deferred Contribution Amounts for a Plan Year
pursuant to Subparagraph 7(a)(i) above shall also apply to the form and timing
of the distribution of the Plan Employer Contribution Amounts credited to the
Participant’s Account. Except to the extent otherwise provided with respect to
fractional shares, all distributions of Plan Employer Contribution Amounts shall
be made in Common Stock. Installments after the first installment payment, if
applicable, shall be paid in the January of each succeeding calendar year until
the entire amount of the Plan Employer Contribution Amounts have been paid. Any
fractional shares of Common Stock shall be paid in an equivalent cash amount.

 

(iii)      Calculation of Installment Payments. If installment payments are to
be made to a Participant for any Plan Year, the amount of each installment shall
be determined by (A) multiplying the balance of the Participant Deferred
Contribution Amounts credited to the Participant for such Plan Year by a
fraction, the numerator of which is one and the denominator of which is (x) the
number of installments elected, reduced by (y) one for each annual installment
previously received, and (B) multiplying the balance of the Plan Employer

7



Contribution Amount on the last Valuation Date of such Plan Year by a fraction,
the numerator of which is one and the denominator of which is (x) the number of
installments elected, reduced by (y) one for each annual installment previously
received, and then rounding down to the next whole share of Common Stock;
provided, however, the amount of the last installment shall consist of the
amount remaining in the Participant’s Account on the distribution date.

 

(b)        Adjustment of Form of Distribution.

 

(i)         2005 Plan Year and Later. For Plan Years beginning on or after
January 1, 2005, a Participant may not change the timing or payment form of
distribution of the Non-Grandfathered Contribution Amounts credited to his
Non-Grandfathered Account unless otherwise permitted by the Plan Administrator
in its sole and absolute discretion in accordance with Code section 409A and its
corresponding regulations.

 

(ii)       2004 Plan Year and Earlier. For Plan Years beginning before January
1, 2005, a Participant may change the timing and/or form of distribution of all
or any portion of the Participant’s Grandfathered Account only in accordance
with Clause 7(c)(i).

 

(iii)      Distribution Default for Amounts Credited to the Participant’s
Grandfathered Account.

 

(A)        Distribution Default for Participant Deferred Contribution Amounts.
Any Participant Deferred Contribution Amounts credited to a Participant’s
Grandfathered Account that are not covered by a timely distribution election
shall be distributed to the Participant in one lump-sum as soon as practicable
during the month of January of the calendar year immediately following the later
of the calendar year in which the Participant last contributed to the Plan or
the year in which the Participant terminates his employment with the Corporation
and its affiliates (whether by reason of Retirement or otherwise); provided,
however, if the Participant has made an election pursuant to Subparagraphs
10(a), 10(b) or 10(c), the lump sum payment shall be made within the ninety (90)
day period following a Change in Control, as defined in Subparagraph 10(e).

 

(B)        Distribution Default for Plan Employer Contribution Amounts. Any Plan
Employer Contribution Amounts credited to a Participant’s Grandfathered Account
that are not covered by a timely distribution election shall be distributed to
the Participant in Common Stock as soon as practicable during the month of
January of the calendar year immediately following the later of the calendar
year in which the Participant last contributed to the Plan or the calendar year
in which the Participant terminates his employment with the Corporation and its
affiliates (whether by reason of Retirement or otherwise); provided, however, if
the Participant has made an election pursuant to Subparagraphs 10(a), 10(b) or
10(c), the distribution shall be made within the ninety (90) day period
following a Change in Control, as defined in Subparagraph 10(e). Any fractional
shares of Common Stock shall be paid in an equivalent cash amount.

8



(c)        Changing Distribution Elections for Plan Years Before January 1,
2005.

 

(i)       For Total Contribution Amounts credited to the Participant’s
Grandfathered Account, the Plan Administrator may from time to time allow a
Participant to request new elections (other than with respect to any such
amounts for which distributions have already commenced). The Plan Administrator
shall reserve the right to accept or reject any such request at any time and
such election shall be subject to such restrictions and limitations as the Plan
Administrator shall determine in its sole discretion, provided that any new
election shall generally be required to be made at least twelve (12) months
before any scheduled payment date.

 

(ii)      For Total Contribution Amounts credited to the Participant’s
Grandfathered Account, the Plan Administrator may allow a Participant to request
an immediate distribution of all or a portion of such Participant’s
Grandfathered Account (including any portion for which distributions have
already commenced). Any such immediate distribution shall be subject to a
penalty equal to six percent (6%) of the amount requested to be distributed and
shall be subject to the approval of the Plan Administrator and such other
restrictions or conditions as may be established by the Plan Administrator from
time to time.

 

8.        Distribution on Death.

 

(a)        Participant Deferred Contribution Amounts. If a Participant dies
before all Participant Deferred Contribution Amounts credited to the
Participant’s Non-Grandfathered Account have been paid, the balance of the
Participant Deferred Contribution Amounts in the Non-Grandfathered Account shall
be paid in cash within sixty (60) days following the date of the Participant’s
death to the beneficiary designated by the Participant and filed with the Plan
Administrator in the form and manner prescribed by the Plan Administrator. If a
Participant dies before all Participant Deferred Contribution Amounts credited
to the Participant’s Grandfathered Account have been paid, the balance of the
Participant Deferred Contribution Amounts in the Grandfathered Account shall be
paid in cash as soon as practicable following the Participant’s death to the
beneficiary designated by the Participant and filed with the Plan Administrator
in the form and manner prescribed by the Plan Administrator; provided, however,
if the Participant made an election pursuant to Subparagraphs 10(a), 10(b) or
10(c) for Participant Deferred Contribution Amounts credited to the
Participant’s Grandfathered Account, such amount shall be paid within the ninety
(90) day period following a Change in Control, as defined in Subparagraph 10(e).
If (i) no beneficiary designation has been made, or (ii) the designated
beneficiary has predeceased the Participant and no further designation has been
made, then such balance shall be paid to the Participant’s estate. A Participant
may change the designated beneficiary at any time during the Participant’s
lifetime by filing a subsequent designation with the Plan Administrator in the
form and manner prescribed by the Plan Administrator.

 

(b)        Plan Employer Contribution Amounts. If a Participant dies before all
Plan Employer Contribution Amounts credited to the Participant’s
Non-Grandfathered Account have been paid, the balance of the Plan Employer
Contribution Amounts in such Participant’s Non-Grandfathered Account shall be
paid in Common Stock within sixty (60) days following the date of the
Participant’s death to the beneficiary designated by the Participant and filed
with the Plan Administrator in the form and manner prescribed by the Plan
Administrator. If a Participant

9



dies before all Plan Employer Contribution Amounts credited to the Participant’s
Grandfathered Account have been paid, the balance of the Plan Employer
Contribution Amounts in such Participant’s Grandfathered Account shall be paid
in Common Stock as soon as practicable following the Participant’s death to the
beneficiary designated by the Participant and filed with the Plan Administrator
in the form and manner prescribed by the Plan Administrator; provided, however,
if the Participant has made an election pursuant to Subparagraphs 10(a), 10(b)
or 10(c) for Plan Employer Contribution Amounts credited to the Participant’s
Grandfathered Account, such amount shall be paid within the ninety (90) day
period following a Change in Control, as defined in Subparagraph 10(e). If (i)
no such beneficiary designation has been made, or (ii) the designated
beneficiary has predeceased the Participant and no further designation has been
made, then such balance shall be paid to the Participant’s estate. A Participant
may change the designated beneficiary at any time during the Participant’s
lifetime by filing a subsequent designation with the Plan Administrator in the
form and manner prescribed by the Plan Administrator. Any fractional shares of
Common Stock shall be paid in an equivalent cash amount.

 

9.        Payment in the Event of Hardship.

 

(a)        Non-Grandfathered Account. For Plan Years beginning on or after
January 1, 2005, a Participant may not receive a distribution in the event of
hardship or unforeseeable emergency from his Non-Grandfathered Account unless
otherwise permitted by the Plan Administrator in its sole and absolute
discretion in accordance with Code section 409A and its corresponding
regulations.

 

(b)        Grandfathered Account. Upon receipt of a request from a Participant
delivered in writing to the Plan Administrator along with a Certificate of
Unavailability of Resources form, the Plan Administrator or his designee may
cause the Corporation to accelerate payment of all or any part of the amount
credited to the Participant’s Grandfathered Account if it finds in its sole
discretion that payment of such amounts in accordance with the Participant’s
prior Election would result in severe financial hardship to the Participant, and
such hardship is the result of an unforeseeable emergency caused by
circumstances beyond the control of the Participant. Acceleration of payment may
not be made to the extent that such hardship is or may be relieved (a) through
reimbursement or compensation by insurance or otherwise, or (b) by liquidation
of the Participant’s assets, to the extent the liquidation of assets would not
itself cause severe financial hardship. Any distribution of Participant Deferred
Contribution Amounts pursuant to this Subparagraph shall be made in cash, while
any distribution of Plan Employer Contribution Amounts pursuant to this
Subparagraph shall be made in Common Stock. Any fractional shares of Common
Stock shall be paid in an equivalent cash amount.

 

10.       Change in Control.

 

(a)        Initial Lump-Sum Payment Election.

 

(i)        Non-Grandfathered Contribution Amounts. Notwithstanding any election
made pursuant to Paragraph 4 hereof, for Participant Deferred Contributions
attributable to each Plan Year beginning on or after January 1, 2007, a
Participant may designate as

10



part of his Election during the Open Enrollment Period for a Plan Year to have
his Participant Deferred Contributions and corresponding Plan Employer
Contributions for such Plan Year paid in a lump sum as soon as practicable
following a Change in Control, but in no event later than ninety (90) days after
such Change in Control (as defined below); provided however that if the event
that constitutes a Change in Control does not qualify as a change in ownership
or effective control of the Corporation, or in the ownership of a substantial
portion of the assets of the Corporation, within the meaning of Section
409A(a)(2)(A)(v) of the Code and its corresponding regulations, a Change in
Control shall not be deemed to have occurred for purposes of this clause (i).

 

(ii)       Grandfathered Contribution Amounts. Notwithstanding any election made
pursuant to Paragraph 4 for Grandfathered Contribution Amounts, each Participant
filed a written election with the Plan Administrator as part of his Election to
have his Grandfathered Contribution Amount paid in lump-sum as soon as
practicable following a Change in Control (as defined below), but in no event
later than ninety (90) days after such Change in Control.

 

(iii)      Form of Consideration. Any distribution of Participant Deferred
Contribution Amounts pursuant to this Paragraph 10 shall be made in cash, while
any distribution of Plan Employer Contribution Amounts pursuant to this
Paragraph 10 shall be made in Common Stock (or the common stock of any successor
corporation issued in exchange for, or with respect to, Common Stock incident to
the Change in Control). Any fractional shares of Common Stock (or the common
stock of any successor corporation issued in exchange for, or with respect to,
Common Stock incident to the Change in Control) shall be paid in an equivalent
cash amount.

 

(b)        Subsequent Lump-Sum Payment Election. For Grandfathered Contribution
Amounts only, a Participant who did not make an election pursuant to
Subparagraph 10(a)(ii) or who has revoked, pursuant to Subparagraph 10(c), an
election previously made under Subparagraph 10(a)(ii) or this Subparagraph 10(b)
may, before the earlier of a Change in Control or the beginning of the calendar
year in which the election is to take effect, elect to have the aggregate amount
credited to the Participant’s Grandfathered Account for all calendar years
commencing with the first calendar year beginning after the date the election is
made, paid in lump-sum as soon as practicable following a Change in Control, but
in no event later than ninety (90) days after such Change in Control.

 

(c)        Revocation of Prior Change in Control Payment Elections. For
Grandfathered Contribution Amounts only, a Participant may, before a Change in
Control, file an election revoking any election made pursuant to Subparagraphs
10(a)(ii) or 10(b) or file a new lump sum payment election under this Paragraph
10 with respect to amounts previously credited to the Participant’s
Grandfathered Account. Any such revocation or new election shall be made at the
time specified by the Plan Administrator and shall be subject to such
restrictions and limitations as the Plan Administrator shall determine from time
to time.

 

(d)        Interest Equivalents. Notwithstanding anything to the contrary in the
Plan, after a Change in Control, the Plan may not provide, or be amended to
provide, interest accruals with

11



respect to Participant Deferred Contributions at rates lower than the rates in
effect under Paragraph 6 immediately before the Change in Control.

 

(e)        Definition of Change in Control. For purposes of the Plan, “Change in
Control” means (a) any one person, or more than one person acting as a group (as
defined under U.S. Department of Treasury Regulation (“Treasury Regulation”) §
1.409A-3(i)(5)(v)(B)) acquires ownership of stock of the Corporation that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Corporation; or (b) any one person, or more than one person acting as a group
(as defined under Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Corporation
possessing 30 percent or more of the total voting power of the stock of the
Corporation; or (c) a majority of members of the Board of Directors of the
Corporation (the “Board”) is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board before the date of the appointment or election; or (d) any one person,
or more than one person acting as a group (as defined in Treasury Regulation §
1.409A-3(i)(5)(v)(B)) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Corporation and its subsidiaries on a consolidated basis that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of the Corporation and its
subsidiaries on a consolidated basis immediately before such acquisition or
acquisitions. For purposes of clause (d), “gross fair market value” means the
value of the assets of the Corporation and its subsidiaries on a consolidated
basis, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. The foregoing clauses (a)
through (d) shall be interpreted in a manner that is consistent with the
Treasury Regulations promulgated pursuant to Section 409A of the Code so that
all, and only, such transactions or events that could qualify as a “change in
control event” within the meaning of Treasury Regulation § 1.409A-3(i)(5)(i)
shall be deemed to be a Change in Control for purposes of this Plan.

 

11.       Administration.

 

(a)        Plan Administrator. The Plan Administrator and “named fiduciary” for
purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) shall be the Senior Vice President-Human Resources and Communications
of the Corporation (or the person acting in such capacity in the event such
position is abolished, restructured or renamed). The Plan Administrator shall
have the authority to appoint one (1) or more other named fiduciaries of the
Plan and to designate persons, other than named fiduciaries, to carry out
fiduciary responsibilities under the Plan, pursuant to Section 405(c)(1)(B) of
ERISA. Any person acting on behalf of the Plan Administrator shall serve without
additional compensation. The Plan Administrator shall keep or cause to be kept
such records and shall prepare or cause to be prepared such returns or reports
as may be required by law or necessary for the proper administration of the
Plan.

 

(b)        Powers and Duties of Plan Administrator. The Plan Administrator shall
have the full discretionary power and authority to construe and interpret the
Plan (including, without

12



limitation, supplying omissions from, correcting deficiencies in, or resolving
inconsistencies or ambiguities in, the language of the Plan); to determine all
questions of fact arising under the Plan, including questions as to eligibility
for and the amount of benefits; to establish such rules and regulations
(consistent with the terms of the Plan) as it deems necessary or appropriate for
administration of the Plan; to delegate responsibilities to others to assist it
in administering the Plan; to retain attorneys, consultants, accountants or
other persons (who may be employees of the Corporation and its affiliates) to
render advice and assistance as it shall determine to be necessary to effect the
proper discharge of any duty for which it is responsible; and to perform all
other acts it believes reasonable and proper in connection with the
administration of the Plan. The Plan Administrator shall be entitled to rely on
the records of the Corporation and its subsidiaries in determining any
Participant’s entitlement to and the amount of benefits payable under the Plan.
Any determination of the Plan Administrator, including interpretations of the
Plan and determinations of questions of fact, shall be final and binding on all
parties.

 

(c)        Indemnification. To the extent permitted by law, the Corporation
shall indemnify the Plan Administrator from all claims for liability, loss, or
damage (including payment of expenses in connection with defense against such
claims) arising from any act or failure to act in connection with the Plan.

 

12.       Claims Procedures and Appeals.

 

(a)        A written request for a Plan benefit is a claim and the person making
such claim is a claimant. Any claim must be made in writing and shall be deemed
to be filed by a claimant when a written request is made by the claimant or the
claimant’s authorized representative which is reasonably calculated to bring the
claim to the attention of the Plan Administrator.

 

(b)        The Plan Administrator shall provide notice in writing to any
claimant when a claim for benefits under the Plan has been denied in whole or in
part. Such notice shall be provided within ninety (90) days of the receipt by
the Plan Administrator of the claimant’s claim or, if special circumstances
require, and the claimant is so notified in writing, within one hundred eight
(180) days of the receipt by the Plan Administrator of the claimant’s claim. The
notice shall be written in a manner calculated to be understood by the claimant
and shall:

 

(i)        set forth the specific reasons for the denial of benefits;

 

(ii)       contain specific references to Plan provisions relative to the
denial;

 

(iii)      describe any material and information, if any, necessary for the
claim for benefits to be allowed, that had been requested, but not received by
the Plan Administrator;

 

(iv)      advise the claimant that any appeal of the Plan Administrator’s
adverse determination must be made in writing to the Plan Administrator within
sixty (60) days after receipt of the initial denial notification, and must set
forth the facts upon which the appeal is based; and

13



(v)        advise the claimant of his right to bring a civil action under
Section 502(a) of ERISA, following an adverse benefit determination on review.

 

(c)        When a claimant receives notice of denial of a claim or does not
receive notification of acceptance or denial within ninety (90) days after
submitting a claim, the claimant, either in person or by duly authorized
representative, may:

 

(i)        request, in writing, a review of the claim by the Plan Administrator;

 

(ii)       review pertinent documents relating to the denial;

 

(iii)      submit issues and comments in writing; and

 

(iv)      request, in writing, a hearing with the Plan Administrator; provided
that the claimant takes appropriate action within sixty (60) days after
receiving notice of denial.

 

(d)        The Plan Administrator shall make its decision with respect to a
claim review promptly, but not later than sixty (60) days after receipt of the
request. Such sixty (60) day period may be extended for another period of sixty
(60) days if the Plan Administrator reviewing the claim finds that special
circumstances require an extension of time for processing.

 

(e)        The final decision of the Plan Administrator shall be in writing, (i)
give specific reason(s) for the adverse decision, (ii) make specific references
to the pertinent Plan provisions on which the decision is based, (iii) include a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits, and (iv) a statement
describing any voluntary appeals procedures offered by the Plan and the
claimant’s right to obtain information about such procedures, and a statement of
the claimant’s right to bring an action under Section 502(a) of ERISA. All
interpretations, determinations and decisions of the Plan Administrator in
respect of any claim shall be made in its sole discretion based on the
applicable Plan documents and shall be final, conclusive and binding on all
parties.

 

(f)        A claimant or potential claimant must file a claim with the Plan
Administrator no later than one (1) year after the claimant or potential
claimant knows, or should have known, the principal facts upon which their claim
is based. Any legal action in connection with the Plan must be brought in the
Federal District Court of New Jersey within the six (6) month period beginning
on the date the claimant’s claim and appeal rights are exhausted.

 

13.        Miscellaneous.

 

(a)        Anti-Alienation. The right of a Participant to receive any amount
credited to the Participant’s Account shall not be transferable or assignable by
the Participant, except by will or by the laws of descent and distribution. To
the extent that any person acquires a right to receive any amount credited to a
Participant’s Account hereunder, such right shall be no greater than that of an
unsecured general creditor of the Corporation. Except as expressly provided
herein, any

14



person having an interest in any amount credited to a Participant’s Account
under the Plan shall not be entitled to payment until the date the amount is due
and payable. No person shall be entitled to anticipate any payment by
assignment, pledge or transfer in any form or manner before actual or
constructive receipt thereof.

 

(b)        Section 409A. The Plan is intended to comply with the applicable
requirements of Section 409A of the Code and its corresponding regulations and
related guidance with respect to Non-Grandfathered Contribution Amounts credited
to the Participant’s Account, and shall be administered in accordance with
Section 409A of the Code with respect to such Non-Grandfathered Contribution
Amounts. Notwithstanding anything in the Plan to the contrary, elections to
defer Non-Grandfathered Contribution Amounts under the Plan, and distributions
of Non-Grandfathered Contribution Amounts, may only be made in a manner and upon
an event permitted by Section 409A of the Code. To the extent that any provision
of the Plan would cause a conflict with the requirements of Section 409A of the
Code, or would cause the administration of the Plan to fail to satisfy the
requirements of Section 409A of the Code, such provision shall be deemed null
and void to the extent permitted by applicable law. Other than a valid Election,
in no event shall a Participant, directly or indirectly, designate the Plan Year
of payment with respect to Non-Grandfathered Accounts. For the avoidance of
doubt, deferrals under the Plan are maintained on a Plan Year basis.

 

(c)        Unsecured General Creditor. Neither the Corporation nor any of its
subsidiaries shall be required to reserve or otherwise set aside funds, Common
Stock or other assets for the payment of its obligations hereunder. However, the
Corporation or any subsidiary may, in its sole discretion, establish funds for
payment of its obligations hereunder. Any such funds shall remain assets of the
Corporation or such subsidiary, as the case may be, and subject to the claims of
its general creditors. Such funds, if any, shall not be deemed to be assets of
the Plan. The Plan is intended to be unfunded for tax purposes and for purposes
of Title I of ERISA.

 

(d)        Withholding. The Corporation shall withhold from any distribution
made from Participant Deferred Contribution Amounts the amount necessary to
satisfy applicable federal, state and local tax withholding requirements. With
respect to distributions of Plan Employer Contribution Amounts, the delivery of
the shares of Common Stock shall be delayed until the Participant makes
arrangements, pursuant to procedures to be adopted by the Plan Administrator, to
satisfy the applicable federal, state and local tax withholding requirements.
Each Participant, however, shall be responsible for the payment of all
individual tax liabilities relating to any such benefits.

 

(e)        Offset. To the maximum extent permitted under Section 409A of the
Code and its corresponding regulations, if a Participant becomes entitled to a
distribution of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to the Corporation or any participating affiliate, then the Corporation
may offset such amount owed to the Corporation or the participating affiliate
against the amount of benefits otherwise distributable. Such determination shall
be made by the Plan Administrator.

15



(f)        Termination and Amendment. The Corporation may at any time amend or
terminate the Plan, subject to the requirements of Section 409A of the Code with
respect to the Non-Grandfathered Amounts. Notwithstanding the foregoing, and
unless such amendment is required by Section 409A of the Code, the Plan may not,
without the consent of an affected Participant, be amended in any manner which
would (i) adversely affect such Participant’s rights and expectations with
respect to deferral amounts credited to such Participant’s Account immediately
before such amendment (including, but not limited to, any amendment which would
adversely affect the rights or features applicable to, or any of the components
that are taken into account in determining, the deferral amounts of any
Participant hereunder), or (ii) with respect to any Participant who separates
from service either during a Potential Change in Control Period (as defined
below) or within two years following a Change in Control under circumstances
entitling such Participant to severance benefits under the Corporation’s
Severance Plan for Corporate Staff Employees (Involuntary Termination Following
a Change in Control) or Part II of the Corporation’s Severance Plan for
Designated Officers, adversely affect such Participant’s rights and expectations
with respect to Grandfathered Contribution Amounts to defer the receipt of
severance payments pursuant to such plan. For purposes of the preceding
sentence, a “Potential Change in Control Period” shall commence when: (A) the
Corporation enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control; (B) the Corporation or any person or
group publicly announces an intention to take or to consider taking actions
which, if consummated, would constitute a Change in Control; (C) any person or
group (other than the Corporation, any subsidiary or any savings, pension or
other benefit plan for the benefit of employees of the Corporation or its
subsidiaries) becomes the beneficial owner, directly or indirectly, of
securities of the Corporation representing 15% or more of either the then
outstanding shares of common stock of the Corporation or the combined voting
power of the Corporation’s then outstanding securities (not including in the
securities beneficially owned by such person or group any securities acquired
directly from the Corporation or its affiliates); or (D) the Board adopts a
resolution to the effect that, for purposes of the Plan, a Potential Change in
Control Period has commenced. The Potential Change in Control Period shall
continue until the earlier of (I) a Change in Control, or (II) the adoption by
the Board of a resolution stating that, for purposes of the Plan, the Potential
Change in Control Period has expired.

 

(g)        Benefit Statements. Each Participant shall receive periodic
statements (not less frequently than annually) regarding the Participant’s
Account. Each such statement shall indicate the amount of the balances credited
to the Participant’s Account as of the end of the period covered by such
statement.

 

(h)        Legal Interpretation. This Plan and its provisions shall be construed
in accordance with the laws of New Jersey to the extent such New Jersey law is
not inconsistent with the provisions of ERISA. The text of this Plan shall, to
the extent permitted by law, govern the determination of the rights and
obligations created or referred to herein. Headings to the Sections, Paragraphs
and Subparagraphs are for reference purposes only and do not limit or extend the
meaning of any of the Plan’s provisions.

 

(i)        Gender; Number. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may read
as the plural and the plural as the singular.

16



(j)        Employment. The adoption and maintenance of this Plan shall not be
deemed to constitute a contract between the Corporation or its subsidiaries and
any employee or to be a consideration for or condition of employment of any
person. No provision of the Plan shall be deemed to give any employee the right
to continue in the employ of the Corporation or its subsidiaries or to interfere
with the right of the Corporation or its subsidiaries to discharge any employee
at any time without regard to the effect which such discharge might have upon
the employee’s participation in the Plan or benefits under it.

 

(k)        Fiduciary Capacities. Any person or group of persons may serve in
more than one fiduciary capacity with respect to the Plan. For purposes of this
Subparagraph 13(k), the term “fiduciary” shall have the same meaning as in
ERISA.

 

(l)        Participants Subject to Section 16. Notwithstanding anything herein
to the contrary, if any request and subject to Section 409A of the Code,
election or other action under the Plan affecting a Participant subject to
Section 16 of the Securities Exchange Act of 1934 should require the approval of
the Committee to exempt such request, election or other action from potential
liability under Section 16, then the approval of the Committee shall be obtained
in lieu of the approval of the Plan Administrator.

17